Citation Nr: 0948272	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-29 959	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD) to include heart bypass 
surgery.

2.  Entitlement to service connection for CAD to include 
heart bypass surgery.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left carpal tunnel syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to April 
1959, and from April 1960 to August 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  

The service connection for CAD to include heart bypass 
surgery is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for CAD to 
include heart bypass surgery was denied by a February 1987 
decision of the RO; a timely appeal was not thereafter 
initiated.  

2.  The additional evidence received since the February 1987 
RO determination is new in that it relates to previously 
unestablished facts necessary to substantiate the claim and 
includes information which raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran's service-connected left carpal tunnel 
syndrome is manifested by complaints of numbness, pain, 
tingling, and decreased hand strength; EMG findings are 
negative; and the disorder is productive of no significant 
functional impairment.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for CAD to include heart 
bypass surgery.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

2.  The criteria for a compensable disability rating for left 
carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to an application to reopen a 
claim, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In regard to the Veteran's application to reopen his claim in 
this case, the Board finds that new and material evidence has 
been submitted sufficient to reopen the claim previously 
denied in the February 1987 RO rating action.  Thus, further 
discussion concerning those requirements is not necessary as 
this action is favorable to the Veteran, and it therefore 
cannot be prejudicial to him regarding this aspect of his 
appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As for the increased rating claim now before the Board on 
appeal, the law requires VA to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  Finally, the notice 
must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the RO notified the Veteran in the December 
2005 letter that, to substantiate a claim for an increased 
disability rating, the evidence must show a worsening in 
severity of the disability.  He was informed in the letter of 
examples of types of evidence that might show such a 
worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests 
or x-rays; the dates of examinations and tests; and 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
the disability had become worse.  In a February 2009 letter, 
VA notified him generally that a disability rating can be 
changed if the condition change, and that, depending on the 
disability involved, a rating from noncompensable to as much 
as 100 percent could be assigned.  He was given an 
opportunity to respond to this letter and did so, checking a 
response box on a form indicating that he had no other 
evidence or information to submit.  

The Board concludes that the notice given to the Veteran 
regarding his increased rating claim fulfilled the content of 
such notice required by section 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
He was told that to substantiate his claim, evidence must 
show that his disability had gotten worse, and he was given 
examples of the type of evidence he could submit to show 
this.  The RO also notified him generally that a disability 
rating can be changed if the condition change, and that, 
depending on the disability involved, a rating from 
noncompensable to as much as 100 percent could be assigned.  
Although the February 2009 notice letter was sent to the 
Veteran after the initial adjudication of the claim, the 
claim was subsequently readjudicated in a supplemental SOC 
dated in April 2009.  Thus, any error in the timing of the 
notice was harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that, issuing a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a defect in the timing of the 
notice).  

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Available service treatment records, 
private medical records, and VA examination reports are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claims.  The 
appellant has not informed VA of any additional existing 
records which may be helpful in the adjudication of his 
claims.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  

Moreover, VA has afforded the Veteran VA examinations in 
connection with his claims.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  He underwent two VA examinations and EMG 
testing with respect to his claim for an increased rating for 
carpel tunnel syndrome.  Concerning this, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate, 
as they were predicated on a review of the claims file and 
all pertinent evidence of record as well as on a physical 
examination, and provide medical information needed to 
address the rating criteria relevant to this case.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case. 

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.



Reopen A Claim For Service Connection For 
Coronary Artery Disease To Include Heart Bypass Surgery.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In this case, the Veteran's claim for service connection for 
a heart disorder was denied in a February 1987 RO decision.  
The reason for the denial was that no heart disease was found 
on a VA examination conducted in November 1986. 

The Veteran was notified of the decision and apprised of his 
appellate rights but did not timely appeal.  Consequently, 
the rating decision is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2009).

In October 2005, the Veteran applied to reopen his claim, and 
subsequently many private medical records were associated 
with his claims folder.  These medical records clearly show 
that the Veteran suffered from heart-related disorders 
beginning in 2000.  Private medical records dated in June 
2000 show that diagnoses included atherosclerotic CAD.  The 
June 2006 VA examiner rendered the diagnosis of CAD to 
include heart bypass surgery.

Given that this evidence represents previously unconsidered 
information that tends to support the appellant's position, 
and as the previous 1987 rating action found that a heart 
condition did not then exist, the Board finds that the added 
evidence is new and material for the purpose of reopening the 
claim because it relates to an unestablished fact necessary 
to substantiate the claim, namely, the existence of a heart 
disorder.  Moreover, the additional evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the February 1987 rating decision, and it raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Although the evidence submitted is sufficient to reopen the 
claim, the Board finds that further development of the 
evidence is needed before a decision may be reached.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board has remanded 
the claim for service connection for a heart condition below 
for further development.

Increased (Compensable) Disability Rating
For Service-Connected Left Carpal Tunnel Syndrome.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the RO has rated the Veteran's service-
connected left carpal syndrome, by analogy, as noncompensable 
under Diagnostic Code 8512.  In every instance where the 
Rating Schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirement for a compensable rating are not met.  38 
C.F.R. § 4.31 (2008).

There is no Diagnostic Code in VA's Schedule for Rating 
Disabilities (Rating Schedule) specifically for the 
evaluation of carpal tunnel syndrome, and therefore the RO 
has rated the disorder by analogy under criteria for 
incomplete paralysis of the lower radicular group of 
peripheral nerves.  See 38 C.F.R. § 4.27 (unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99").  As will be discussed 
in more detail below, the Board is of the opinion that carpal 
tunnel syndrome is more appropriately rated pursuant to Code 
8515.  

Under Diagnostic Code 8512, for rating paralysis of the lower 
radicular group, a 20 percent rating is assigned when there 
is mild incomplete paralysis.  Moderate incomplete paralysis 
corresponds to a 30 percent rating for the minor extremity, 
and 40 percent rating for a major extremity.  Severe 
incomplete paralysis corresponds to a 40 percent rating for 
the minor extremity, and 50 percent rating for a major 
extremity.  Where there exists complete paralysis, with 
paralysis of all intrinsic muscles of the hand, and some or 
all flexors of the wrist or fingers (and substantial loss of 
use of the hand), a 60 percent rating is warranted for the 
minor extremity, and 70 percent rating for a major extremity.  

The Board, however, observes that carpal tunnel syndrome is 
defined as the most common nerve entrapment, with symptoms 
characterized by nocturnal hand paresthesia and pain, and 
sometimes sensory loss and wasting in the median hand 
distribution.  It is caused by chronic entrapment of the 
median nerve at the wrist, within the carpal tunnel.  
Stedman's Medical Dictionary 1749 (27th ed. 2000).  Also, 
carpal tunnel syndrome is compression of the median nerve at 
the wrist, which may result in numbness, tingling, weakness, 
or muscle damage in the hand and fingers.  See 
https://health.google.com/health/ref/Carpal+tunnel+syndrome.

In light of the involvement of the median nerve, the Board 
finds that the service-connected left carpal tunnel syndrome 
is more appropriately evaluated under Code 8515, although 
mindful of the use of Diagnostic Code 8512 by the RO for 
rating the Veteran's left carpal tunnel syndrome and 
cognizant that the Veteran in the course of the April 2006 VA 
examination described his symptoms as affecting his ulnar 
nerve distribution, as opposed to the median nerve 
distribution.  The Board has discretion to select a 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Boards choice of diagnostic code should be upheld if 
supported by explanation and evidence).

According to Diagnostic Code 8515, mild, moderate, and severe 
incomplete paralysis of the median nerve of the minor 
extremity warrants ratings of 10, 20, and 40 percent, 
respectively.  Mild, moderate, and severe incomplete 
paralysis of the median nerve of the major extremity warrants 
ratings of 10, 30, and 50 percent respectively.  A 60 percent 
rating is warranted where there is complete paralysis of the 
median nerve of the minor extremity; 70 percent is warranted 
for complete paralysis of the median nerve affecting the 
major extremity.

Under Diagnostic Code 8515, "complete paralysis" of the 
median nerve produces manifestations such as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
an inability to make a fist, the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to the palm; weakened wrist flexion; and pain 
with trophic disturbances.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial nerve regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Codes 8510 through 8540 (2008).

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2008).  Although the use of similar 
terminology by medical professionals should be considered, it 
is not dispositive of an issue.  Instead, all evidence must 
be evaluated in arriving at a decision regarding a request 
for an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

As the medical evidence in this case clearly indicates, the 
Veteran's service-connected left carpal tunnel syndrome, 
while manifested by complaints of numbness, pain, tingling, 
and decreased hand strength, is productive of no significant 
functional impairment.  Service connection was granted for 
left carpal tunnel syndrome in a February 1987 rating 
decision, shortly after the Veteran was discharged from 
service in August 1986.  At that time a noncompensable 
evaluation was assigned under Diagnostic Code 8599-8512.  
In October 2005, the Veteran submitted a claim for an 
increased rating for his service-connected left carpal tunnel 
syndrome.  See VA Form 21-526.  The post-service medical 
records on file are negative for treatment afforded the 
Veteran for his left carpal tunnel syndrome.  

VA afforded him an examination in April 2006 and that report 
shows that the Veteran informed the examiner that his left 
carpal tunnel syndrome disorder had worsened.  The examiner 
did not have an opportunity to review the Veteran's claims 
folder.  The Veteran described the pain in his left hand as 
like it was in a vice grip with pain radiating from his elbow 
to all of his fingers.  He added that a previously afforded 
cock-up splint had not alleviated his symptoms.  The Veteran 
was reported to be right hand dominant.  The Veteran reported 
not receiving treatment for his condition.  He described the 
paresthesias from his left elbow to his hand as affecting the 
ulnar nerve distribution rather than the median nerve 
distribution.  Examination showed intact discrimination for 
vibratory sensation to bilateral upper extremities.  Left 
hand strength was 4/5 as opposed to 5/5 for the right hand.  
Full range of motion of the thumb and forefingers with 
apposition was observed.  He was able to fully make a fist 
and extend his fingers of both hands.  The Veteran underwent 
electromyogram (EMG) testing, following which the examiner 
commented that no evidence of carpal tunnel syndrome was 
verified by the EMG results.  The report added that no 
electrophysiologic evidence for left median neuropathy at the 
wrist was found.  

The Veteran was also afforded a VA peripheral nerves 
examination in March 2009.  The examining physician noted 
that the Veteran's claims folder had been reviewed.  The 
Veteran reported no prior surgery associated with his carpal 
tunnel syndrome.  The Veteran reported constant numbness in 
the palmar surface tips of his left hand fingers.  He also 
described left forearm numbness and dull pain in his left 
palm.  He described decreased left hand strength.  No muscle 
atrophy was observed.  The Veteran noted that he had not been 
treated since his 2006 VA examination.  

Examination revealed muscle strength of the upper limbs as 
5/5 bilaterally, including hand grip.  Sensory function 
testing was normal.  No joint function was affected by the 
nerve disorder.  No increase in numbness of the fingers or 
increased pain in the mid palm of the left hand was elicited 
by left wrist movement.  Phalen's testing and Tinel's sign 
testing were negative.  The Veteran underwent EMG testing.  
The EMG findings showed normal left median and ulnar motor 
distal latency, amplitude and conduction velocity.  Left 
radial and median sensory peak latency and amplitude to the 
thumb and 3rd finger results were also normal.  The EMG 
results also showed, as concerning the left upper extremity, 
no fibrillation potentials, no positive waves, normal 
recruitment, normal appearing motor units, and normal 
insertional and interference patterns.  Paraspinals also 
showed no fibrillation potentials or positive waves.  The 
examiner described the EMG findings as being normal.  It was 
added that no electrophysiologic evidence for left median 
neuropathy at the wrist was found.  The examiner also 
reported that the Veteran was a retired teacher, last working 
in 1999, as eligible by age or duration of work.  

In pertinent part, the examiner reported that a diagnosis of 
left carpal syndrome could not be supplied.  It was added 
that while the Veteran's complaints affected some of his 
usual daily activities (such as performing chores, shopping, 
and traveling) the etiology of the problem was unknown.  

As reported in both April 2006 and March 2009, EMG findings 
included as part of VA peripheral nerves examinations were 
reported to be negative.  Of particular note, each of these 
VA examination reports failed to include a diagnosis of left 
carpal tunnel syndrome.  

The Board concludes that the record does not present a 
sufficient basis to find the presence of mild incomplete 
paralysis of the median nerve.  Consequently, a compensable 
rating for left carpal tunnel syndrome pursuant to Code 8515 
is not for assignment.  The Board also notes that based upon 
the medical evidence on file, and discussed in detail above, 
a compensable evaluation for the Veteran's left carpal tunnel 
syndrome, even if Code 8513 (or, in addition, Code 8516) was 
used for the rating, is not for assignment.  Again, EMG 
testing conducted in March 2009 showed normal left radial and 
left ulnar findings.  The Board also finds that the VA 
examiners, in both April 2006 and March 2009, provided 
sufficient detail for the Board to make a decision concerning 
the increased rating claim.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  
Based on the evidence, the Board finds that a compensable 
evaluation is not warranted for the Veteran's service-
connected left carpal tunnel syndrome.  As the evidence 
preponderates against the claim of entitlement to a 
compensable evaluation for left carpal tunnel syndrome, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  Gilbert, 1 Vet. App. at 57.

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of either marked interference with 
employment due to the service-connected left carpal tunnel 
syndrome alone or frequent periods of hospitalization.  For 
these reasons, the Board finds that referral of the Veteran's 
left carpal tunnel syndrome for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for CAD to include heart bypass 
surgery, the appeal to this extent is allowed.  

Entitlement to an increased (compensable) disability rating 
for service-connected left carpal tunnel syndrome is denied.


REMAND

The Veteran claims that stress associated with his military 
life is a contributing factor for his current heart disorder.  
He cites numerous in-service medical findings relating to his 
cardiovascular system in support of his claim.  See November 
2009 Informal Hearing Presentation.  

The Board notes that medical records associated with the 
Veteran's first period of military service (1955 to 1959) are 
not on file.  However, the Veteran has not claimed that his 
in-service heart-related treatment occurred during this time.  

The Report of Medical Examination of his April 1960 
enlistment examination for his second period of service (1960 
to 1986) shows that clinical evaluation of his heart was 
normal.  Similar findings were included as part of 
examinations conducted in April 1965, April 1972, June 1977, 
and May 1979.  A May 1979 ECG (electrocardiogram) report 
notes findings within normal limits.  

In May 1981, the Veteran was seen with complaints of anterior 
chest pain for two to three months.  The examiner's 
assessment was possible angina, and a cardiology consultation 
was planned.  A May 1981 EKG was within normal limits; a 
chest x-ray showed borderline cardiomegaly.  Later in May 
1981, the Veteran was seen in an internal medicine clinic for 
an examination.  The doctor's impressions were "(1) aortic 
stenosis, probably mild (n[orma]l carotids, b[lood] 
p[ressure], EKG), however [with symptoms of dyspnea on 
exertion]; and (2) chest pain-may be angina or [secondary] 
to [aortic stenosis]."  A May 1981 medical record includes 
provisional diagnoses of aortic stenosis and rule out angina.  
A May 1981 echocardiographic report shows normal findings.  

In June 1981 the Veteran performed an exercise treadmill 
test.  Findings were reported to be normal, but it was noted 
that the Veteran had left arm paresthesia for one minute 
after the test lasting fifteen minutes, with some relief 
within two minutes with nitroglycerin.  The examining 
physician commented that no evidence of significant CAD was 
present.  

In August 1981, the Veteran noted on a dental patient medical 
history that he was under the care of a physician for chest 
pains and listed medication as nitroglycerin.  As part of a 
September 1981 health record, exertional angina and aortic 
flow murmur (described as not significant) were diagnosed.  
An October 1981 notation showed that the Veteran reported 
that he was feeling well without chest pain for one month.  
The note showed that medications were Inderal and 
nitroglycerin as needed.

On a June 1982 examination, an EKG was within normal limits.  
In August 1984, the Veteran complained of chest pain, and the 
assessment was rib strain for which an exercise program was 
prescribed.  The Veteran reported frequent chest pains on a 
dental patient medical history form in June 1985.  It was 
noted that the Veteran no longer carried nitroglycerin.

On his February 1986 retirement examination, the Veteran 
complained of having had chest pain and shortness of breath.  
Clinical evaluation of his heart was normal.  The examiner 
noted the history of mild chest pains in area of mid chest 
since 1981, not always accompanied by exertion.  An EKG was 
normal.

After service, the report of a November 1986 VA examination 
reflected that the Veteran complained of chest pains and loss 
of breath.  The examiner noted that there was no evidence of 
heart disease.  However, an EKG report noted, "Large R waves 
in V-2 & V-3 may be due to an early transition zone or 
possibly due to an old strictly posterior myocardial 
infarction or to right ventricular hypertrophy."

The Veteran was treated for heart-related complaints in 2000, 
some 14 years following his active duty separation.  Private 
medical records on file include those dated in June 2000 
which include diagnoses of atherosclerosis and coronary 
atherosclerosis.  He underwent triple-vessel coronary artery 
bypass surgery in June 2000.  The operative note includes a 
post-operative diagnosis of triple-vessel CAD with unstable 
angina.  An October 2002 history and physical report includes 
diagnoses of syncope, probably vasovagal in nature; history 
of CAD status post coronary artery bypass; and previous 
myocardial infarction.  Review of a chest X-ray report, dated 
in October 2004, shows that findings were negative for acute 
cardiopulmonary process.  

On a VA heart examination in June 2006, the examiner 
commented that he had an opportunity to review the Veteran's 
claims file, to include the service treatment records and 
post-service medical records.  The Veteran had no acute 
complaints and denied active angina.  The examiner commented 
that the Veteran's service treatment records showed that he 
had some exertional chest pain while in the military and was 
noted to have an "aortic flow murmur."  The examiner added 
that the Veteran did not have any diagnosis of CAD while in 
the military.  This condition, noted the examiner, was 
diagnosed some nineteen years after the 1981 cardiology work-
up.  

Following examining the Veteran, the examiner rendered a 
diagnosis of CAD status post coronary artery bypass graft.  
The examiner commented that the Veteran's in-service 1981 
cardiac work up was completely negative.  He thereafter 
opined that the Veteran's coronary artery bypass graft and 
heart condition occurring in 2000 was less likely than not 
related to his military service.  

The Board finds this medical opinion to be inadequate because 
the examiner did not specifically address whether the symptom 
of chest pain, which the Veteran was noted to have 
experienced many times in service in the 1980s, may have been 
a symptom of the onset of CAD or some other heart condition.  
Moreover, the examiner did not comment on the x-ray finding 
of borderline cardiomegaly in May 1981 or the impression of 
aortic stenosis and whether these findings were signs of a 
heart condition in service or otherwise related to the 
Veteran's current heart condition.  Likewise, the examiner 
did not discuss whether the finding of the June 1981 
physician of no evidence of "significant CAD" is an 
indication that the Veteran likely had CAD in service, albeit 
of mild or insignificant degree of severity.  Similarly, the 
examiner did not comment of the left arm paresthesia that the 
Veteran experienced while being given a treadmill test in 
June 1981 and the relief brought about by nitroglycerin, and 
whether this incident, with consideration of the medication 
prescribed for it, was a manifestation of the early onset of 
CAD or another heart condition.  Finally, the examiner did 
not mention the November 1986 finding on the EKG of a result 
being "possibly due to an old strictly posterior myocardial 
infarction or to right ventricular hypertrophy" and the 
significance, if any, of this notation.  

Because the medical opinion did not address these matters, 
the Board finds it to be incomplete and inadequate, and 
therefore another opinion will be sought on remand.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  VBA/AMC should have the claims file 
reviewed by an examiner qualified to 
render a medical opinion regarding the 
etiology or time of onset of the Veteran's 
CAD.  The examiner should state the 
likelihood (likely, unlikely, at least as 
likely as not) that any of the symptoms 
experienced or findings rendered by 
examiners or results shown by tests in 
service were early symptoms of CAD such 
that it may be said that it is at least as 
likely that the Veteran's CAD had its 
onset in service (before August 1986) or 
within the year following service as it 
did at some later date.  

In rendering this opinion, the examiner 
should specifically address such matters 
as (1) whether the symptom of chest pain, 
which the Veteran was noted to have 
experienced many times in service in the 
1980s, may have been a symptom or 
manifestation of the onset of CAD or some 
other heart condition; (2) whether the x-
ray finding of borderline cardiomegaly in 
May 1981 or the impression of aortic 
stenosis have any significance for, or 
relationship to, the current diagnosis of 
CAD; whether the June 1981 examiner's 
notation of no evidence of "significant 
CAD" indicates that the Veteran likely 
had CAD in service, albeit of a mild or 
insignificant degree of severity; 
(3) whether the incident of left arm 
paresthesia that the Veteran experienced 
while being given a treadmill test in June 
1981 and the medications, including 
nitroglycerin, prescribed in service have 
any significance for, or relationship to, 
the current diagnosis of CAD; and 
(4) whether the November 1986 notation on 
the EKG report of a finding or result on 
the EKG being "possibly due to an old 
strictly posterior myocardial infarction 
or to right ventricular hypertrophy" is 
of any significance with regard to the 
likelihood that the Veteran had CAD or 
some other heart condition in service or 
within one year thereafter.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the issues of entitlement 
to service connection for CAD to include 
heart bypass surgery should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


